                      Case 1:18-cv-04252-LLS Document 128 Filed 12/10/20 Page 1 of 1
                       Case 1:18-cv-04252-LLS Document 125 Filed 12/08/20 Page 1 of 1




          COVINGTON                                                            Covington & Burling LLP           ~
                                                                               One CityCenter                    m
          BEIJING   BRUSSELS
          LOS ANGELES
                               DUBAI
                        NEW YORK
                                        JOHANNESBURG
                                       SAN FRANCISCO
                                                         LONDON
                                                        SEOUL
                                                                               850 Tenth Street, NW
                                                                               Washington, DC 20001-4956
                                                                               T +1202 662 6000
                                                                                                                 s::
                                                                                                                 0
          SH ANGHAI   SILICON VALLEY    WASHINGTON


  r
  r
                                                    /                          December 8, 2020                  m
          The Honorable Louis L. S~on
          United States District Court for the Southern District of New York
                                                                                                                 z
  -c.c.   Daniel Patrick Moynihan United States Courthouse                                                       0
  f       500 Pearl Street, Courtroom 21-C                                                                       0
          New York, New York 10007                                                                               ::0
                                                                                                                 (f)
                      Re: Innovatus Capital Partners, LLC, v. Neuman et. al. (1:18-cv-04252)
          Dear Judge Stanton:
                                                                                                                 m
                                                                                                                 0
                  I write on behalf of Defendants Jonathan Neuman, Anthony Mitchell, Ritz Advisors LLC,
          Greg Williams, Daryl Clark, and Amanda Zachman (together, "Defendants") to respectfully
          request permission to file under seal Defendants' Response to Innovatus' Counter Statement of
          Material Facts ("Response"). Defendants' response to Innovatus' Counterstatement of Material
          Facts ("Counterstatement") 1 contains the full text of the Counterstatement, portions of which
          Innovatus contends contain Protected Material under the Protective Order (No. 18-04253 Dkt.
          No. 75). See Dkt. 119 (Innovatus Letter Motion to Seal dated December 4, 2020).

                  Although there is a presumption in favor or public access to judicial documents, a court
          may seal judicial documents if "closure is essential to preserve the higher values and closure is     ~f     $
          narrowly tailored to serve that interest." Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110,       r~tt.61--
          120 (2d Cir. 2006). Defendants' Response refers to, quotes, and contains information that h~ a.,'\ \,.,L
          been designated by the Plaintiff, Innovatus Capital Partners, LLC, as "CONFIDENTIAL" un<ifil..._JW I J ~       .
          the Protective Order. Id. at 2. The Protective Order further provides: "Where any Confidential or )V),A,
          Highly Confidential Materials, or Information derived therefrom, is included in any motion or
          other proceeding in this Proceeding, the Parties and any involved non-party shall follow the
          procedures outlined in Fed. R. Civ. P. 5.2, the Standing Order Regarding Electronic Filing Under
          Seal in Civil and Miscellaneous Cases dated December 19, 2019, and the Individual Rules of
          Practice issued of the Court, or any Standing Procedural Order subsequently issued by the             ·    ~ J
          Court." ~~::;;~gly, pending the Court's consideration of Innovatus' December 4, 2020 Let:J'O</~~
          Motion to Seal (Dkt. 119), Defendants respectfully request the Court's permission to file the ~{)
          Response to Innovatus' Counter Statement of Material Facts under seal.

 vs))C ~oN\
                                              111
                                                                                                           ~.   o,.;.J·
'· DOCUMENT ·                                                                  Sincerely,                             L ~
                                                                                                                . L,-S1~
   ELECTRONIC \l LY FIL EL- j,
                                                                               s/ Jason C. Raofield        ~
   DOC #: _ _ __ _____·- - -··
   DATE FILED :~ 1'2,//0_/7..PUJ I
                                              l                                Jason C. Raofield            ,,,,,/a.I   "}.f>



          1   A redacted version of the Counterstatement was filed as Dkt. 118.
